Order entered August 21, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00330-CV

                        IN RE KENNETH L. BUHOLTZ, Relator

                Original Proceeding from the 469th Judicial District Court
                                  Collin County, Texas
                          Trial Court Cause No. 469-51173-2010

                                         ORDER
                        Before Justices Bridges, Osborne, and Carlyle

       Before the Court are relator’s June 17, 2019 motion to supplement the appeal, June 28,

2019 motion for rehearing, and August 8, 2019 motion to stay proceedings. Relator’s motions

are DENIED.


                                                    /s/   CORY L. CARLYLE
                                                          JUSTICE